DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. Claims 2-3, 11, 15, 17 and 22 have been cancelled. Claims 23-25 have been added as new claims. Therefore, claims 1, 4-10, 12-14, 16, 18-21 and 23-25 are still in this Application. 
Request for Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/10/2021 has been entered. 
Response to Arguments/Amendments
The amendments to the claims overcome the objection to the claims.
Applicant’s arguments, see page 8, with respect to the rejection(s) of claim(s) 10, 12-14, 16, and 18-21 under 35 USC 112(a) and 112(b) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  
Applicant’s arguments, see pages 8-11, with respect to the rejection(s) of claim(s) 1, 4-10, 12-14, 16, 18-21 under 35 USC 103(a) have been fully considered but they are not persuasive.  
	On page 8, the Applicant argues that:
 	A “Datta fails to disclose or suggest a controller configured to adjust a speed of the engine and an output voltage of the direct current of the active rectifier in response 
	Datta was not used to teach adjusting the speed of an engine. Peterson was used to teach this limitation. Datta clearly teaches adjusting the output voltage of the direct current of the active rectifier in response to a target output associated with the load (see 0025, 0029; Datta clearly teaches switching between active and passive rectifier. Simply by activating an active rectifier its output is controlled when less power is needed).
	On page 98, the Applicant further argues that:	
	“Datta fails to disclose or suggest a controller configured to selectably operate in at least a first mode and a second mode, wherein in the first mode engine speed is limited to a first range permitting passive rectification, the active rectifier is not operated, and the engine is operated at a first mode point within the first range to optimize fuel efficiency, or wherein in the second mode engine speed is reduced to a speed lower than the first range, the active rectifier is operated to boost the output voltage to satisfy the target output and the engine is operated at second mode point below the first range to optimize fuel efficiency”. These arguments are not persuasive.
	Datta clearly teaches switching/selecting between a first mode and a second mode, first mode includes passive rectification selected for certain high-speed ranges (0011,  0022), and the second mode includes active rectification for certain low speed ranges lower than the high speed ranges (see [0029]). The claim is broad and has bene interpreted in light of the specification. Datta clearly teaches that the speed ranges are limited or reduced for the first and second mode. This limitation does not positively 
	On pages 10-11, the Applicant further argues that:
“Applicant respectfully submits that Datta in view of Peterson fails to account for multiple
features of claim 1. For example, Datta in view of Peterson fails to disclose or suggest the controller being configured to selectably operate in at least a first mode and a second mode, wherein in the first mode engine speed is limited to a first range permitting passive rectification, the active rectifier is not operated, and the engine is operated at first mode point within the first range to optimize fuel efficiency, and wherein in the second mode engine speed is reduced to a speed lower than the first range, the active rectifier is operated to boost the output voltage to satisfy the target output and the engine is operated at second mode point below the first range to optimize fuel efficiency, as per claim 1. Furthermore, Datta is unconcerned with the efficiency of the engine and never mentions this as a control consideration. While Peterson does adjust engine speed, it does so for fundamentally different control objectives that are incompatible with the above-noted features of claim 1. Peterson ramps up engine speed with maximum acceleration or at some defined acceleration limit to provide additional These arguments are not persuasive. 
	The combination of Datta and Peterson as whole teacher the combination of limitations as previously stated. In response to the argument “Datta is unconcerned with the efficiency of the engine and never mentions this as a control consideration”, this limitations is not positively recited in the claims. The claims do not require using the efficiency of the engine as control consideration. As recited in the claims, this is an intended result of using active rectification and passive rectification mode, when operating a genset since these modes will produce more power while using less fuel. 
	The Examiner did not find pertinent to use a new reference when the claims do not positively recite the limitations as argued by the Applicant (using efficiency as a control consideration).
	For instance, the Examiner suggests the Applicant to consider the patent applications:
 	Dobbs (US 20140015257 [0051]) teaches a controller 20 may determine, for example with a lookup table and/or calculations, the optimum engine speed for fuel efficiency for a given power output.
	Lv (US 20100100292 Fig. 2 and [0003, 0004, 0008, 0011) controlling an engine at its most fuel-efficient speed point within a range of speeds corresponding to power curves. Lv uses the same fuel-efficient diagram as the instant invention for controlling the engine. 


	Alston et al (US 20090261599 par. 0018 and 022, cited in IDS): teaches considering efficiency of a system by taking into account the combination of efficiencies of the engine, generator, and load by controlling the speed of an engine.    
	Severinski (US 20010039230 par. 0009; IDS cited) operating an engine in a most fuel-efficient point by controlling speed. Figs. 2-3 teaches a fuel efficient chart/diagram similar to the one used in the instant invention to find the most efficient point within range of speeds that satisfy a desired load.    	
	The Examiner could have used Dobbs or Lv for teaching the argued limitations not positively recited in the claims.  
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 4-10, 14, 16, 18-21, and 23-25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Datta et al (US 20050286279) in view of Peterson et al (US 20110215641).
	As per claim 1, Datta teaches a system, comprising:
	a controllable alternating current power source including an engine and a generator (see Fig. 1, power source 12 and generator 14; also, see [0020] and [0022]; also, see [0032] “a generator coupled to a turbine/engine) configurable to provide a controlled output (see [0031] “Controlling the output voltage of the generator at a desired level ensures the diodes of the passive rectifier to be forward biased, thus delivering the power to the load. The generator operates at a leading power factor with respect to the output voltage and a lagging power factor with respect to the back emf”; also, see [0034] “In an embodiment, the method further comprises inducing a reactive current in a generator when the output power is above the threshold value. The reactive current is used to regulate the output voltage of the generator. In a further embodiment, the method further comprises minimizing the generator to reduce torque pulsations”, thus, the genset provide a controlled output which is rectified);
	an active rectifier coupled to the controllable alternating current power source (see Fig. 1, dual mode rectifier 16, operable to operate in active and passive modes, paragraph [0021-0022] “Continuing with FIG. 1, control circuitry 18 senses a speed of operation of generator 14 and is configured for switching the dual mode rectifier to an active mode or passive mode based on the sensed speed of operation. The control circuitry is configured for causing the active converter to provide active power to converter system 20 when the generator is operating at or below a first speed. Also, the control circuitry is further configured for causing the passive rectifier to provide power when the generator is operating at or above a second speed”) and configured to rectify an output of the controllable alternating current power source to supply a direct current to a load (see paragraph [0029]; see Fig. 1 and 3 the rectifier is adjusted to provide a target or desired high voltage direct current output, see capacitor 44; also, see [0025] “In one embodiment, the constant value ranges from 1 kV to 6 KV The turns-ratio of the tappings to the windings is determined based on the dc link voltage, the maximum modulation index of the active converter and the power-speed characteristics of the generator prime-mover”); and
	a controller configured to adjust see paragraph [0029]; see Fig. 1 and 3 the rectifier is adjusted to provide a target or desired high voltage direct current output, see capacitor 44; also, see [0025] “In one embodiment, the constant value ranges from 1 kV to 6 KV The turns-ratio of the tappings to the windings is determined based on the dc link voltage, the maximum modulation index of the active converter and the power-speed characteristics of the generator prime-mover”), and configured to selectably operate in at least a first mode and a second mode (see [0011] “The dual mode rectifier is coupled to the generator and configured for being switched between a passive mode and an active mode.  The dual mode rectifier comprises a passive rectifier coupled to output terminals of the generator and configured for operating in the passive mode and an active converter coupled to tappings from windings of the generator and configured for operating in the active mode.  The system further comprises control circuitry configured for causing the active converter to provide active power when the generator is operating at or below a first speed and for causing the passive rectifier to provide power when the generator is operating at or above a second speed”; also, see [0028-0029] the generator produces a power at a certain speed and is passively rectified), 
	wherein in the first mode engine speed is limited to a first range permitting passive rectification (see 0011 “The system further comprises control circuitry configured for causing the active converter to provide active power when the generator is operating at or below a first speed and for causing the passive rectifier to provide power when the generator is operating at or above a second speed”; thus, in the passive mode the speed is limited to above a second speed/ range. In other words, passive mode is only activated when the speed is above the second threshold range/second speed), the active rectifier is not operated (0011 when passive rectifying is provided the active rectification is not used), and the engine is operated at a first mode point within the first range to optimize fuel efficiency (see 0004 “Passive rectifiers deliver power from an active source with high efficiency; also, see 0011 “the system further comprises control circuitry configured for causing the active converter to provide active power when the generator is operating at or below a first speed and for causing the passive rectifier to provide power when the generator is operating at or above a second speed”, the engine is operated at a first mode point/speed point above a second speed. Passive rectification provides optimal fuel efficiency when compared to active rectification; also, see [0022] the system selects passive rectification based on a speed of the generator/engine), and
	wherein in the second mode engine speed is reduced to a speed lower than the first range, the active rectifier is operated to boost the output voltage to satisfy the target see paragraph [0029]; see Fig. 1 and 3 the rectifier is adjusted to provide a target or desired high voltage direct current output, see capacitor 44; see [0031] “the active converter delivers a reactive current in the generator windings to regulate the output voltage of the generator. Controlling the output voltage of the generator at a desired level ensures the diodes of the passive rectifier to be forward biased, thus delivering the power to the load”) and the engine is operated at second mode point below the first range to optimize fuel efficiency (see 0011 “The system further comprises control circuitry configured for causing the active converter to provide active power when the generator is operating at or below a first speed”; an active rectifier boost power; also, see [0022] the system selects active rectification mode based on a speed of the generator/engine, wherein the speed of the active mode falls in a range that is lower than the range of the passive mode; also, see [0029]; the engine is operated at a second mode point (below a first speed) wherein fuel efficiency is optimized because the rectifier will produce power that the engine alone does not. The function of an active rectifier is to boost power to levels to reduce fuel consumption);
	While Datta suggests using any type of power generation system gas or diesel-driven engines connected to a generator, Datta does not explicitly teach a controller configured to adjust a speed of the engine in response to a target output associated with the load. 
 However, Peterson teaches a system comprising a controller (see Fig. 2 controller 100 or 102) configured to adjust a speed of the engine in response to a target output associated with a load (see [0019] the speed of the generator is adjusted; also, see “[0028] In addition to logic 104, processor 100 includes genset power request control logic 102 to regulate rotational speed of genset 30 relative to system 28 operations.  Logic 102 provides input signals to genset 30 that are representative of a requested target load to be powered by genset 30.  Genset governor 103 of genset 30 responds to logic 102 to adjust engine rotational speed, which in turn adjusts rotational speed of generator 34. …in different rates of genset speed change (acceleration/deceleration) depending on one or more conditions (like transients)”; also, see [0028] and [0029] “Speed adjustment with logic 102 can arise with changes in electrical loading and/or charge or boost operations of device 70, as further described hereinafter”; Peterson teaches or suggests the speed is adjusted in response to a condition/threshold such as loads, see [0019], [0048], [0051], and [0057]), Peterson also teaches or suggests the controller is configured to operate the engine in a first mode and second mode, wherein in the first mode engine speed is limited to a first range and wherein in the second mode engine speed is reduced to a speed lower than a first range (see [0019] “The rotational operating speed of engine 32, and correspondingly rotational speed of generator 34 varies over a selected operating range in response to changes in electrical loading of system 28. Over this range, genset rotational speed increases to meet larger power demands concomitant with an increasing electrical load on system 28. Genset 30 has a steady state minimum speed at the lower extreme of this speed range corresponding to low power output and a steady state maximum speed at the upper extreme of this speed range corresponding to high power output. As the speed of genset 30 varies, its three-phase electrical output varies in terms of AC frequency and voltage”, steady state maximum speed corresponds to a first mode, and the steady state minimum speed corresponds to the second mode of the engine in response to a load; also, see [0035] ranges of power and speed. For each power range, lower and upper, there is a range of speeds corresponding to each range of power), an active rectifier is operated to boost the output voltage to satisfy a target output and the engine is operated at second mode point below the first range to optimize fuel (see 0019 when the load is low the genset is adjusted to a minimum speed minimum speed at the lower extreme of this speed range. The engine is operated at a second mode point (below a first speed) wherein fuel efficiency is optimized because the rectifier will produce power that the engine alone does not. The function of an active rectifier is to boost power to levels to reduce fuel consumption; also, see Fig. 2 controller 100 adjusts rectifier 64b; see [0031] “power boost rectifier 54b”; also, see [0042] “In response to changes in electrical loading of system 28, the power share mode dynamically adjusts the speed of genset 30 and boost/charge operations based on total power capacity and transient status of system 28. It should be appreciated that total power accounts for: (a) ac power output from power bridge 46 as measured by inverter voltage and current, (b) the dc power as measured at the storage device, and (c) the power loss intrinsic to inverter assembly 40. The loss calculation facilitates determination of a target genset speed and boost rate for steady state operation, as further discussed in connection with operation 138”; also, see [0045]; also, see [0057] “Accordingly, the boost power level decrease is slowed to maintain a given power level. Once charging is enabled, deceleration of genset 30 would typically stop at a speed desired to maintain steady state power to the load and to perform charging level at a desired level”, thus, the genset speed is maintained to a minimum speed according to a desired power steady load while boost is still active; also, see [0057-0060] the system perform a boost to the power output while the speed of the genset is controlled to meet a minimum speed or an efficient speed to satisfy the load. The Optimized speed for efficiency is the speed that is controlled to satisfy the load, this speed has a value less than the maximum capable/capacity for the genset).
	Therefore, it would have been obvious at the time the invention was made to a person of ordinary skill in the art to which said subject matter pertains to have modified Datta’s invention to include a controller configured to adjust a speed of the engine in response to a target output associated with a load, and the controller is configured to operate the engine in a first mode and second mode and control an active rectifier to  boost the output voltage to satisfy a target output and the engine is operated at second mode point below the first range to optimize fuel as taught by Peterson in order to provide a dynamic system that changes the speed of the generator to provide actual or desired output power and thus save costs (see [0019], 0028, 0042; Therefore, if the generator comprises fuel to control speed, then money will be saved; if the generator is for a wind turbine then, the system will suffer less fatigue and thus parts does not need to be replaced that often. Peterson clearly teaches a system that is capable of producing power at different ranges of power and different ranges of speed. The system of Datta uses passive rectification and passive rectification, wherein passive rectification is used for higher loads/power ranges while active rectification is used for low loads/power ranges. It is implicit that fuel consumption efficiency is acquired in both rectification modes because less fuel is used to produce a desired power in the engine when compared to a genset without active/passive rectification) and reduce costs and size of a generator (see [0003] this paragraph suggest that by having active rectifier in a genset system to accommodate bigger loads the size, the power rate of a generator and its size can be reduced).  
	As per claim 4, Datta-Peterson teaches the system of claim 1, Datta further teaches wherein the active rectifier is configured to supply one of a boosted high voltage direct current or reduced voltage direct current from the controllable alternating power source to the load (see paragraph [0029] wherein increased generator speeds causes the output voltage of generator to be higher than the voltage across the capacitor and the use of the rectifier alleviates the higher voltage outputs; also, this limitations is further implicitly taught since that is the functionality of a rectifier).
	Peterson also teaches wherein the active rectifier is configured to supply one of a boosted high voltage direct current or reduced voltage direct current from the controllable alternating power source to the load (see Fig.2 boost [0034 “boost mode is enabled”; also, see [0045] “he desired boost rate is calculated based on total ac and dc power requirements less loss. This boost rate controls boost current to reach the desired power share between the genset and the storage device” also, see [0057] “During a negative transient while boost is active, the boost rate can decrease by making a step change to a lower boost rate”).  
 	As per claim 5, Datta-Peterson teaches the system of claim 1, Datta further teaches wherein: the controllable alternating current power source is a high voltage power source (see [0025] “Generator 14 comprises three phase windings 22, 24 and 26 respectively…In one embodiment, the constant value ranges from 1 kV to 6 KV The turns-ratio of the tappings to the windings is determined based on the dc link voltage, the maximum modulation index of the active converter and the power-speed characteristics of the generator prime-mover”).
	As per claim 6, Datta-Peterson teaches the system of claim 1, Datta further teaches wherein: the controller is configured to operate the controllable alternating current power source at one of a maximum efficiency for a target output power, a target noise level for a target output power, or a target emissions level for a target output level (see paragraph [0030] wherein unity is achieved and the hybrid rectifier is used to achieve a target output by using active and passive rectification; see also paragraph [0029] and [0035] “by using the passive rectifier to deliver power to the load while the generator is operating at higher speeds, the dual mode rectifier has a higher efficiency compared to the using the active rectifier in the high-speed region. Also, the overall cost is reduced due to reduction of the active converter rating to about 40-60%).
	Peterson also teaches wherein: the controller is configured to operate the controllable alternating current power source at one of a maximum efficiency for a target output power, a target noise level for a target output power, or a target emissions level for a target output level (also, see [0042] “In response to changes in electrical loading of system 28, the power share mode dynamically adjusts the speed of genset 30 and boost/charge operations based on total power capacity and transient status of system 28. It should be appreciated that total power accounts for: (a) ac power output from power bridge 46 as measured by inverter voltage and current, (b) the dc power as measured at the storage device, and (c) the power loss intrinsic to inverter assembly 40. The loss calculation facilitates determination of a target genset speed and boost rate for steady state operation, as further discussed in connection with operation 138”; also, see [0045]; also, see [0057] “Accordingly, the boost power level decrease is slowed to maintain a given power level. Once charging is enabled, deceleration of genset 30 would typically stop at a speed desired to maintain steady state power to the load and to perform charging level at a desired level”, thus, the genset speed is maintained to a minimum speed according to a desired power steady load while boost is still active; also, see [0057-0060] the system perform a boost to the power output while the speed of the genset is controlled to meet a minimum speed or an efficient speed to satisfy the load. The Optimized speed for efficiency is the speed that is controlled to satisfy the load, this speed has a value less than the maximum capable/capacity for the genset).
As per claim 7, Datta-Peterson teaches the system of claim 1, Datta does not explicitly teach the limitations of claim 7.
	However, Peterson further teaches the system further comprising: a second power source coupled to the active rectifier to form a combined output (see Fig. 2 second power source 70; also, see [0018] “System 28 includes two primary sources of power: Alternating Current (AC) power from genset 30 and Direct Current (DC) power from electrical energy storage device 70”), 	wherein the controller is configured to supplement (see Fig. 2 boost the system with power from the second power source 70) or charge the second power source with an output of the active rectifier such that the system that incorporates the second power source and controllable alternating current power source operates at a greater overall efficiency (see Fig. 2 and see [0033] “Converter 60 is controlled with system control logic 110 to enable/disable charge and boost operations. Under control of logic 110, the charge mode of operation and the boost mode of operation are mutually exclusive--that is they are not enabled at the same time. When charge mode is enabled, the electrochemical battery form of device 70 is charged in accordance with one of several different modes depending on its charging stage”; also, see [0042]).
	Therefore, it would have been obvious at the time the invention was made to a person of ordinary skill in the art to which said subject matter pertains to have modified Datta-Peterson’s combination to include a second power source coupled to the active rectifier to form a combined output, wherein the controller is configured to supplement  or charge the second power source with an output of the active rectifier as taught by (see [0048] “…Provided that the target steady state power level is less than the steady state power capacity of both device 70 and genset 30 together (the system power capacity), then the level of power from device 70 decreases as genset speed increases to maintain the required power level. This complimentary decrease/increase of power from device 70/genset 30 continues until the maximum power capacity of genset 30 is reached. For this type of transient, the steady state power level typically remains greater than the capacity of genset 30 alone, so supplemental power from storage device 70 is also provided”, also, see [0003], these two paragraphs suggests that incorporating the second power source increases the level or boost level of power that the system overall can achieve in order to accommodate peak loads without the need of increasing the size of the genset. Furthermore, the power provided by the second power source/battery is faster than the genset alone since the genset needs to ramp up the speed to reach a target power output. Thus, the system overall operates a greater efficiency). 
	As per claim 8, Datta-Peterson teaches the system of claim 1, Datta further teaches wherein: (these limitations are interpreted as: producing power at a first level lower than a second level, wherein passive rectification is at the second level and engine speed constant at the first level; see Fig. 1, control circuitry 18; see [0011] “The dual mode rectifier is coupled to the generator and configured for being switched between a passive mode and an active mode.  The dual mode rectifier comprises a passive rectifier coupled to output terminals of the generator and configured for operating in the passive mode and an active converter coupled to tappings from windings of the generator and configured for operating in the active mode.  The system further comprises control circuitry configured for causing the active converter to provide active power when the generator is operating at or below a first speed and for causing the passive rectifier to provide power when the generator is operating at or above a second speed”; also, see [0028-0029] the generator produces a power at a certain speed and is passively rectified and actively rectified); and
	the controller is further configured to adjust the output voltage of the active rectifier to reach the target output when the controllable alternating current power source is operating at the first level (see Datta paragraph [0028] wherein the generator operates at a first speed, thereupon the output voltage of the generator is lower than the voltage across capacitor, the dual mode rectifier operates in a passive mode when the generator operates at one speed and in active mode when the generator operates at a second speed; see Datta claims 2-3 “control circuitry configured for causing the active converter to provide active power when the generator is operating at or below a first speed, wherein the control circuitry is further configured for causing the passive rectifier to provide power when the generator is operating at or above a second speed”; also, see paragraphs [0021-0022] wherein dual mode rectifier is configured for being switched between a passive mode and active mode based on the sensed/adjusted speed of operation (response to a threshold), see also Fig. 4, threshold decision 52).
	 As stated above, Datta does not explicitly teach a controller configured to adjust the speed of the engine.
 	Peterson teaches the controller is further configured to adjust the speed of the engine (see [0019], 0028], and see claim 1 above), wherein: the controller is further configured to adjust the speed of the engine such that output of the controllable alternating current power source is at a first level that, if passively rectified, is less than a second level required to reach the target output (see Fig. 2 Peterson shows a passive rectifier producing power at a certain speeds of the gensets, and, thus produces power at a level that is less than the required; see [0029] “Speed adjustment with logic 102 can arise with changes in electrical loading and/or charge or boost operations of device 70, as further described hereinafter”; Peterson teaches or suggests the speed is adjusted in response to a condition/threshold, see [0019], [0029], [0048], [0051], and [0057]); and the controller is further configured to adjust the output voltage of the active rectifier to reach the target output when the controllable alternating current power source is operating at the first level (see [0031] and [0042] Peterson system performs Boost using active rectifier  64b/54b to produce a higher power than using only the passive rectifier 42 which produces power at a first level based on the speed of the genset). 
, wherein: the controller is further configured to adjust the speed of the engine such that output of the controllable alternating current power source is at a first level that, if passively rectified, is less than a second level required to reach the target output; and the controller is further configured to adjust the output voltage of the active rectifier to reach the target output when the controllable alternating current power source is operating at the first level as taught by Peterson in order to provide a dynamic system that changes the speed of the generator to provide actual or desired output power and thus save costs (see [0019]; Therefore, if the generator comprises fuel to control speed, then money will be saved; if the generator is for a wind turbine then, the system will suffer less fatigue and thus parts does not need to be replaced that often). 
  	As per claim 9, Datta-Peterson teaches the system of claim 1, Datta further teaches wherein the system is substantially isolated from a substantially continuous alternating current power source (this is an intended use that has not been any patentable weight. The disclosure teaches that the system is working alone in an island mode or simply being far away and disconnected from the grid, wherein the grid is an example of a substantially continuous alternating current power source; data teaches a genset or wind turbine no connected to the grid. Thus,  
The system does not depend on the grid providing AC power, and it is thus isolated from the AC grid).
 	Moreover, Peterson teaches an example of a system substantially isolated from a substantially continuous alternating current power source (the system if a vehicle no associated with a grid).  
 	As per claim 10, Datta teaches a system (see power system 10, paragraph [0017]), comprising:
 	a controllable alternating current power source including an engine and a generator (see Fig. 1, power source 12 and generator 14; also, see [0020] and [0022]; also, see [0032] “a generator coupled to a turbine/engine) configurable to provide a controlled output power to satisfy a load (see [0031] “Controlling the output voltage of the generator at a desired level ensures the diodes of the passive rectifier to be forward biased, thus delivering the power to the load. The generator operates at a leading power factor with respect to the output voltage and a lagging power factor with respect to the back emf”; also, see [0034] “In an embodiment, the method further comprises inducing a reactive current in a generator when the output power is above the threshold value. The reactive current is used to regulate the output voltage of the generator. In a further embodiment, the method further comprises minimizing the generator to reduce torque pulsations”, thus, the genset provide a controlled output which is rectified);
	a hybrid rectifier configured to rectify the controlled output power of the controllable alternating current power source and configurable to operate in an active rectification mode and a passive rectification mode (see Fig. 1, dual mode rectifier 16, operable to operate in active and passive modes, paragraph [0021-0022] “Continuing with FIG. 1, control circuitry 18 senses a speed of operation of generator 14 and is configured for switching the dual mode rectifier to an active mode or passive mode based on the sensed speed of operation.  The control circuitry is configured for causing the active converter to provide active power to converter system 20 when the generator is operating at or below a first speed.  Also, the control circuitry is further configured for causing the passive rectifier to provide power when the generator is operating at or above a second speed”); and
	a controller configured to (see Fig. 1, control circuitry 18; see [0011] “The dual mode rectifier is coupled to the generator and configured for being switched between a passive mode and an active mode.  The dual mode rectifier comprises a passive rectifier coupled to output terminals of the generator and configured for operating in the passive mode and an active converter coupled to tappings from windings of the generator and configured for operating in the active mode.  The system further comprises control circuitry configured for causing the active converter to provide active power when the generator is operating at or below a first speed and for causing the passive rectifier to provide power when the generator is operating at or above a second speed” and claims 2-3 “control circuitry configured for causing the active converter to provide active power when the generator is operating at or below a first speed, wherein the control circuitry is further configured for causing the passive rectifier to provide power when the generator is operating at or above a second speed”; also, see paragraphs [0021-0022] wherein dual mode rectifier is configured for being switched between a passive mode and active mode based on the sensed/adjusted speed of operation (response to a threshold), see also Fig. 4, threshold decision 52 ), and configured to selectably operate in at least a first mode and a second mode (see [0011] “The dual mode rectifier is coupled to the generator and configured for being switched between a passive mode and an active mode.  The dual mode rectifier comprises a passive rectifier coupled to output terminals of the generator and configured for operating in the passive mode and an active converter coupled to tappings from windings of the generator and configured for operating in the active mode.  The system further comprises control circuitry configured for causing the active converter to provide active power when the generator is operating at or below a first speed and for causing the passive rectifier to provide power when the generator is operating at or above a second speed”; also, see [0028-0029] the generator produces a power at a certain speed and is passively rectified),
	
 	wherein in the first mode engine speed is limited to a first range adapted to the passive rectification of the hybrid rectifier, the hybrid rectifier is operated in the passive rectification mode (see 0011 “The system further comprises control circuitry configured for causing the active converter to provide active power when the generator is operating at or below a first speed and for causing the passive rectifier to provide power when the generator is operating at or above a second speed”; thus, in the passive mode the speed is limited to above a second speed/ range. In other words, passive mode is only activated when the speed is above the second threshold range/second speed), and the speed of the engine is (see 0004 “Passive rectifiers deliver power from an active source with high efficiency; also, see 0011 “the system further comprises control circuitry configured for causing the active converter to provide active power when the generator is operating at or below a first speed and for causing the passive rectifier to provide power when the generator is operating at or above a second speed”, the engine is operated at a first mode point/speed point above a second speed. Passive rectification provides optimal fuel efficiency when compared to active rectification; also, see [0022] the system selects passive rectification based on a speed of the generator/engine), and
	wherein in the second mode the speed of the engine the speed is reduced to a speed lower than the first range, the hybrid rectifier is operated in the active rectification mode to boost the output voltage to satisfy the load (see paragraph [0029]; see Fig. 1 and 3 the rectifier is adjusted to provide a target or desired high voltage direct current output, see capacitor 44; see [0031] “the active converter delivers a reactive current in the generator windings to regulate the output voltage of the generator. Controlling the output voltage of the generator at a desired level ensures the diodes of the passive rectifier to be forward biased, thus delivering the power to the load”) and the engine is operated at a second mode point below the first range optimizing fuel efficiency of the engine (see 0011 “The system further comprises control circuitry configured for causing the active converter to provide active power when the generator is operating at or below a first speed”; an active rectifier boost power; also, see [0022] the system selects active rectification mode based on a speed of the generator/engine, wherein the speed of the active mode falls in a range that is lower than the range of the passive mode; also, see [0029]; the engine is operated at a second mode point (below a first speed) wherein fuel efficiency is optimized because the rectifier will produce power that the engine alone does not. The function of an active rectifier is to boost power to levels to reduce fuel consumption. Thus, the combination of active rectification at lower speed optimizes fuel efficiency).
	While Datta suggests using any type of power generation system gas or diesel-driven engines connected to a generator, Datta does not explicitly teach a controller configured to adjust a speed of the engine in response to the controlled output power and the load, wherein the speed of the engine is set to a first mode point within the first range optimizing fuel efficiency of the engine (In others words, Datta is silent about using a controller for adjusting and setting/controlling the speed of the engine). 

However, Peterson teaches a system comprising a controller (see Fig. 2 controller 100 or 102) configured to adjust a speed of the engine in response to the controlled output power and the load (see [0019] the speed of the generator is adjusted; also, see “[0028] In addition to logic 104, processor 100 includes genset power request control logic 102 to regulate rotational speed of genset 30 relative to system 28 operations.  Logic 102 provides input signals to genset 30 that are representative of a requested target load to be powered by genset 30.  Genset governor 103 of genset 30 responds to logic 102 to adjust engine rotational speed, which in turn adjusts rotational speed of generator 34. …in different rates of genset speed change (acceleration/deceleration) depending on one or more conditions (like transients)”; also, see [0019], [0029], [0042], [0048], [0051], and [0057]), wherein the speed of the engine is set to a first mode point within the first range optimizing fuel efficiency of the engine (Peterson teaches or suggests the controller is configured to operate the engine in a first mode and second mode, wherein in the first mode engine speed is limited to a first range and wherein in the second mode engine speed is reduced to a speed lower than a first range (thus a second range); see [0019] “The rotational operating speed of engine 32, and correspondingly rotational speed of generator 34 varies over a selected operating range in response to changes in electrical loading of system 28. Over this range, genset rotational speed increases to meet larger power demands concomitant with an increasing electrical load on system 28. Genset 30 has a steady state minimum speed at the lower extreme of this speed range corresponding to low power output and a steady state maximum speed at the upper extreme of this speed range corresponding to high power output. As the speed of genset 30 varies, its three-phase electrical output varies in terms of AC frequency and voltage”, steady state maximum speed corresponds to a first mode, and the steady state minimum speed corresponds to the second mode of the engine in response to a load; also, see [0035] ranges of power and speed. For each power range, lower and upper, there is a range of speeds corresponding to each range of power; see [0053] “In contrast, if the steady state power level is less than the genset power capacity, then the boost power goes to zero and is disabled as genset 30 reaches a speed corresponding to the steady state power level. Under this circumstance, charge mode is enabled resulting in the steady state power share mode of operation 136”, thus, when boost is disabled, the system is working in the passive mode and is being more efficient since less losses of power are caused by disabling the active rectifier).  
 	Therefore, it would have been obvious at the time the invention was made to a person of ordinary skill in the art to which said subject matter pertains to have modified Datta’s invention to include a controller configured to adjust a speed of the engine in response to a target output associated with a load, wherein the speed of the engine is set to a first mode point within the first range optimizing fuel efficiency of the engine as taught by Peterson in order to provide a dynamic system that changes the speed of the generator to provide actual or desired output power and thus save costs (see [0019], 0028, 0042; Therefore, if the generator comprises fuel to control speed, then money will be saved; if the generator is for a wind turbine then, the system will suffer less fatigue and thus parts does not need to be replaced that often. Peterson clearly teaches a system that is capable of producing power at different ranges of power and different ranges of speed. The system of Datta uses passive rectification and passive rectification, wherein passive rectification is used for higher loads/power ranges while active rectification is used for low loads/power ranges. It is implicit that fuel consumption efficiency is acquired in both rectification modes because less fuel is used to produce a desired power in the engine when compared to a genset without active/passive rectification) and see [0003] this paragraph suggest that by having active rectifier in a genset system to accommodate bigger loads the size, the power rate of a generator and its size can be reduced).

 	As to claim 14, this claim is the method claim corresponding to the system claim 10 and is rejected for the same reasons mutatis mutandis.

	As per claim 16, Datta teaches the method of claim 14, Datta further teaches further comprising: 
 	 	
		and boosting the alternating current to the target output (see paragraph [0034] Wherein reactive currents are used to regulate output voltage and power if above a certain threshold).
 	However, Datta does not explicitly teach reducing a speed of the engine to a minimum operating speed (Event though, this is implicitly taught since the generator belongs to a wind generator and it depends on wind velocity, see [0030] Thus, the speed of the generator is reduced when generating the power. However, a reference is provided below that clearly and positively recites “reducing a speed of an engine” actively).
	However, Peterson, further teaches a system comprising, reducing a speed of the engine to a minimum operating speed (see [0019]).
	Therefore, it would have been obvious at the time the invention was made to a person of ordinary skill in the art to which said subject matter pertains to have modified see [0019] “minimum speed”; if the generator comprises fuel, then money will be saved; if the generator is for a wind turbine then, the system will suffer less fatigue and thus parts does not need to be replaced that often).
	
	As per claim 18, Datta-Peterson teaches the method of claim 14, Data further teaches wherein the target output is a high voltage direct current output (see Fig. 1, control circuitry 18; see also paragraphs [0021-22] wherein dual mode rectifier is configured for being switched between a passive mode and active mode based on the sensed speed of operation (response to a threshold), see also Fig. 4, threshold decision 52).
	As per claim 19, Datta-Peterson teaches the method of claim 14, Datta further teaches wherein: generating the alternating current includes generating a high voltage alternating current (see [0025]); and
	rectifying the alternating current includes reducing the controllable output power of the controllable alternating current power source to the target output (see [0029] wherein increased generator speeds causes the output voltage of generator to be higher than the voltage across the capacitor and the use of the rectifier alleviates the higher voltage output; also, see [0031] “As the generator operates at higher speeds, the diodes of the passive rectifier are forward biased, and the control circuitry causes the passive rectifier to deliver power to the load.  In an embodiment, when the dual mode rectifier is operating in the passive mode, the active converter delivers a reactive current in the generator windings to regulate the output voltage of the generator.  Controlling the output voltage of the generator at a desired level ensures the diodes of the passive rectifier to be forward biased, thus delivering the power to the load.  The generator operates at a leading power factor with respect to the output voltage and a lagging power factor with respect to the back emf”).
	As per claim 20, Datta-Peterson teaches the method of claim 14, further comprising:
	operating the alternating current power source at a maximum efficiency for a target output power (see [0007] and [0035] higher efficiency for a load) and operating the hybrid rectifier to achieve a target output (see [007] and paragraph [0030] wherein unity is achieved and the rectifier is used to achieve a target output by using active and passive rectification; see also paragraph [0029]).
	As per claim 21, Datta-Peterson teaches the method of claim 14, further comprising: Datta does not explicitly teach generating power from a second power source; and supplementing the power from the second power source with the rectified alternating current to operate the second power source at a higher efficiency.
 	However, Peterson further teaches the system further comprising: a second power source and generating power from the second power source; (see Fig. 2 second power source 70; also, see [0018] “System 28 includes two primary sources of power: Alternating Current (AC) power from genset 30 and Direct Current (DC) power from electrical energy storage device 70”), 	wherein the controller is configured to supplement (see Fig. 2 boost the system with power from the second power source 70) the power from the second power source with the rectified alternating current to operate the second power source at a higher efficiency (see Fig. 2 and see [0033] “Converter 60 is controlled with system control logic 110 to enable/disable charge and boost operations. Under control of logic 110, the charge mode of operation and the boost mode of operation are mutually exclusive--that is they are not enabled at the same time. When charge mode is enabled, the electrochemical battery form of device 70 is charged in accordance with one of several different modes depending on its charging stage”; also, see [0042]).
	Therefore, it would have been obvious at the time the invention was made to a person of ordinary skill in the art to which said subject matter pertains to have modified the combination of Datta-Peterson’s as taught above to include generating power from a second power source; and supplementing the power from the second power source with the rectified alternating current to operate the second power source at a higher efficiency as taught such that the system that incorporates the second power source and controllable alternating current power source operates at a greater overall efficiency   (see [0048] “…Provided that the target steady state power level is less than the steady state power capacity of both device 70 and genset 30 together (the system power capacity), then the level of power from device 70 decreases as genset speed increases to maintain the required power level. This complimentary decrease/increase of power from device 70/genset 30 continues until the maximum power capacity of genset 30 is reached. For this type of transient, the steady state power level typically remains greater than the capacity of genset 30 alone, so supplemental power from storage device 70 is also provided”, also, see [0003], these two paragraphs suggests that incorporating the second power source increases the level or boost level of power that the system overall can achieve in order to accommodate peak loads without the need of increasing the size of the genset. Furthermore, the power provided by the second power source/battery is faster than the genset alone since the genset needs to ramp up the speed to reach a target power output. Thus, the system overall operates a greater efficiency). 
		As per claim 23, Datta-Peterson teaches the system of claim 1, Datta-Petterson  further teaches wherein in the second mode the combined efficiency of the engine operated at the second mode point and the active rectifier operated to boost the output voltage to satisfy the target output is greater than an efficiency resulting from the engine being operated with the speed of the engine limited to the first range and the active rectifier not being operated (this, is an intended result of using a second mode that includes using active rectification and control/adjust of speed to a low range speeds/minimum speed to satisfy a load/low power. See [0021-0022] Datta teaches using a rectification mode during low ranges of speed, while Peterson teaches adjusting the speed of an engine to lower speeds when low power (low power is a portion of the rated capacity of an engine) is used. It is implicit, when a system uses active rectification to boost power at low speed ranges to satisfy a load (wherein the low speed ranges plus the active rectification satisfy the load), then the efficiency is greater than not using active rectification for the low speeds range since less fuel consumption is used and for any upper speed range where not active rectification is used. Not using active rectification at all, is less efficient than using active rectification with respect to fuel consumption. Applicant’s disclosure admits or provides evidence for the rationale for these limitations see [0023-0024]).       
	As to claim 24, this claim is the system claim corresponding to the system claim 23 and is rejected for the same reasons mutatis mutandis.
 	As to claim 25, this claim is the method claim corresponding to the system claim 24 and is rejected for the same reasons mutatis mutandis.
Claims 12-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Datta et al (US 20050286279) in view of Peterson et al (US 20110215641) as applied to claim 10 above, and further in view of Wejrzanowski et al (US 2010/0105259). 
	As per claim 12, Datta-Peterson teaches the system of claim 10, Data further teaches further comprising:  a memory configured to store(see paragraphs [0021-0023]; controller 18 keeps track of the motor 12 efficient speeds and causes the dual mode rectifier to operate in either active or passive mode depending on the observed speeds);	
	wherein the controller is configured to switch the operation of the hybrid rectifier between the active rectification mode and the passive rectification mode in response to the efficiency information (see paragraphs [0021-23]; control Circuitry 18 causes the dual mode rectifier to operate in active mode when the generator 14 is operating at a first speed, and control. circuitry 18 causes dual mode rectifier 16 to operate in passive mode when generator 14 is operating at or above a second speed).
However, Datta-Peterson does not explicitly disclose a memory to store the efficiency information. Datta however, discloses control circuitry that keeps track of the motor efficient speeds as discussed above, (see paragraphs [0021-23]).
 	However, Wejrzanowski discloses a system comprising wherein an electrical machine is selectively operable as a generator or a motor (see Abstract, Fig. 2), Wejrzanowski further discloses a memory 58 that stores active damping and torque information for various engine speeds (efficiency information) and a processor retrieves appropriate active damping from the memory based on engine speeds (see Wejrzanowski paragraph [0107] “FIG. 10 shows parts of a torque calculation block 56 in one embodiment.  In this embodiment, the torque calculation block 56 comprises a processor 57 and memory 58.  The memory 58 stores active damping torque waveforms, such as that shown in FIG. 7, for various different engine speeds.  The processor 57 receives signals from the engine management system 13 which indicates the speed of the engine, as well as the type and amount of any power assist that is required.  The processor retrieves the appropriate active damping torque waveform from the memory 58 based on the engine speed”).
 	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include the memory of Wejrzanowski that stores efficiency information correlated to the power source parameters in order to control the rectifier device based on the efficiency information (see [0107] “The processor 57 then supplies the waveform to  the reference signal generator 52 in FIG. 9, which uses the waveform to produce the appropriate reference signals for the inverter controller 50).   
As per claim 13, Datta-Peterson- Wejrzanowski teaches the system of claim 12, Datta does not explicitly teach wherein the efficiency information includes one or more of fuel efficiency information, minimal noise information, and maximum service endurance information for the engine.
	However, Wejrzanowski further discloses the information comprises noise information (see paragraph [0114]) and fuel efficiency information (see paragraphs [0017 and 0089]).
  	Therefore, it would have been obvious to one or ordinary skill in the art at the time the invention was made to include the fuel efficiency information of Wejrzanowski within the efficiency information evaluated by Datta to create a more comprehensive responsive system able to accommodate multiple parameters of the generator.	
Conclusion
	When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. Applicant must also show how the amendments avoid or differentiate from such references or objections. See 37 CFR 1.111 (c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLVIN LOPEZ ALVAREZ whose telephone number is (571)270-7686 and fax (571) 270-8686). The examiner can normally be reached Monday thru Friday from 9:00 A.M. to 6:00 P.M. 
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Rocio del Mar Perez-Velez, can be reached at (571)-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/O. L./
Examiner, Art Unit 2117

/ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117